Name: Commission Regulation (EEC) No 1047/89 of 21 April 1989 fixing the quotas for 1989 to be opened by Portugal for certain wine-sector products from third countries
 Type: Regulation
 Subject Matter: Europe;  agricultural activity;  tariff policy;  beverages and sugar
 Date Published: nan

 22. 4. 89 Official Journal of the European Communities No L 111 /21 COMMISSION REGULATION (EEC) No 1047/89 of 21 April 1989 fixing the quotas for 1989 to be opened by Portugal for certain wine-sector products from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act concerning the conditions of accession of the Kingdom of Spain and the Portuguese Republic, as amended by Regulation (EEC) No 4007/87  ('), and in particular Article 257 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3797/85 of 20 December 1985 laying down detailed rules concerning quantitative restrictions on imports into Portugal from third countries of certain agricultural products subject to the system of transition by stages (2), as last amended by Regulation (EEC) No 222/88 (3), and in particular Article 3 ( 1 ) thereof, Whereas Article 1 of Regulation (EEC) No 3797/85, provides for the application by Portugal of quantitative restrictions for certain wine-sector products in the form of annual quotas to imports from third countries ; whereas the quotas should be fixed for 1989 taking account of the progressive increase in quotas in previous years and in trade recorded ; whereas an increase of 10% in the quota fixed by Commission Regulation (EEC) No 911 /88 (4) seems adequate for 1988 ; Whereas in the period 1 January to 31 December 1989 Portugal may import wine-sector products from third countries in excess of the quotas fixed for 1989 in order to ensure market balance in the wine sector in Portugal following the current shortage in this sector ; Whereas provision should be made for the Commission to be notified of imports of the said products into Portugal under the quotas fixed, of authorized overruns in the latter for 1989 and of the measures adopted by that Member State to apply those quotas ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The quotas to be opened by Portugal for wine-sector products from third countries for the period 1 January to 31 December 1989 are hereby fixed as follows : (hectolitres) CN code Description Quotafor 1989 2204 Wine of fresh grapes, including fortified wines ; grape must other than that of CN code 2009 : (Total) 11 330  Other wine ; grape must with fermentation prevented or arrested by the addition of alcohol : 2204 21  In containers holding two litres or less : (') OJ No L 378, 31 . 12. 1987, p. 1 . (2) OJ No L 367, 31 . 12. 1985, p . 23 . (3) OJ No L 28, 1 . 2. 1988, p. 1 . (4) OJ No L 90, 7. 4. 1988, p. 9 . No L 111 /22 Official Journal of the European Communities 22. 4. 89 (hectolitres) CN code Description Quotafor 1989 ex 2204 21 10  Wine other than that referred to in CN code 2204 10 in bottles with 'mushroom' stoppers held in place by ties or fastenings : wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C : ex 2204 21 10  Wine put up otherwise than in bottles with 'mushroom' stoppers held in place by ties or fastenings, with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C  Other :  Of actual alcoholic strength by volume not exceeding 13% vol :  Quality wines produced in specified regions : 2204 21 21  White 2204 21 23  Other  Other : 2204 21 25  White l 2204 21 29  Other  Of an actual alcoholic strength by volume ¢exceeding 13% vol but not exceeding 15% vol :  Quality wines produced in specified regions : 2204 21 31  White 2204 21 33  Other  Other : 2204 21 35  White 2204 21 39  Other I 2204 29  Other :  Wine other than that referred to in CN code 2204 10 in bottles with 'mushroom' stoppers held in place by ties or fastenings : wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C : ex 2204 29 10  Wine put up otherwise than in bottles with 'mushroom' stoppers held in place by ties or fastenings, with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 ° C :  Other :  Of an actual alcoholic strength by volume not exceeding 13% vol :  Quality wines produced in specified regions : 2204 29 21  White ll 2204 29 23  Other  Other : I 2204 29 25  White 22. 4. 89 Official Journal of the European Communities No L 111 /23 (hectolitres) CN code Description Quotafor 1989 2204 29 29  Other  Of an actual alcoholic strength by volume exceeding 13% vol but not exceeding 15% vol :  Quality wines produced in specified regions : 2204 29 31  White 2204 29 33  Other  Other : 2204 29 35  White 2204 29 39  Other Article 2 Portugal is hereby authorized to import wine-sector products from third countries in excess of the total quota laid down in Article 1 for the period 1 January to 31 December 1989 . Article 3 The Portuguese authorities shall notify the Commission of the measures they have adopted for the application of Article 1 and of the measures taken pursuant to Article 2. Every six months they shall forward to the Commission information on the quantities imported during that period. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1989. For the Commission Ray MAC SHARRY Member of the Commission